 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     THE REGENTS OF THE UNIVERSITY                       Case No.: 17-cv-01394-H-NLS
12
     OF CALIFORNIA; and BECTON,
13   DICKINSON and COMPANY,                              ORDER DENYING DEFENDANTS’
                                       Plaintiffs,       MOTION TO STAY PRODUCTION
14
                                                         OF DOCUMENTS PENDING
15   v.                                                  APPEAL
16   AFFYMETRIX, INC.; and LIFE
     TECHNOLOGIES CORP.,                                 [Doc. No. 299.]
17
                                     Defendants.
18
19         On October 3, 2018, the parties filed a one-page joint motion for determination of a
20   discovery dispute. (Doc. No. 292.) On October 9, 2018, the Court issued an order on the
21   parties’ discovery dispute, rejecting Defendants Affymetrix, Inc. and Life Technologies
22   Corp.’s assertion of the common interest privilege as to the documents at issue and granting
23   Plaintiffs the Regents of the University of California, Becton, Dickinson and Company,
24   Sirigen, Inc., and Sirigen II Limited’s motion to compel production of the documents.
25   (Doc. No. 297.) In the order, the Court ordered Defendants to produce the documents at
26   issue within 14 days from the date the order was filed. (Id. at 9.)
27
28

                                                     1
                                                                                 17-cv-01394-H-NLS
 1         On October 10, 2018, Defendants filed a motion to stay production of the documents
 2   at issue pending appellate review. (Doc. No. 299.) On October 11, 2018, the Court took
 3   Defendants’ motion to stay under submission, and the Court granted Defendants an
 4   extension of the deadline to produce the documents at issue, extending the deadline to
 5   November 6, 2018. (Doc. No. 302.) On October 24, 2018, Plaintiffs filed a response in
 6   opposition to Defendants’ motion to stay. (Doc. No. 308.) For the reasons below, the
 7   Court denies Defendants’ motion to stay pending appellate review.
                                          Background
 8
           In the present action, Plaintiffs assert claims of patent infringement against
 9
     Defendants, alleging infringement of U.S. Patent No. 9,085,799, U.S. Patent No.
10
     8,110,673, U.S. Patent No. 8,835,113, U.S. Patent No. 8,455,613, U.S. Patent No.
11
     8,575,303, U.S. Patent No. 9,139,869, and U.S. Patent No. 9,547,008. (Doc. No. 101, FAC
12
     ¶¶ 52-115.) The Court has previously granted Defendants’ motion for summary judgment
13
     of non-infringement of the ’799 patent. (Doc. No. 170.)
14
           On November 15, 2017, in response to a subpoena, third-party AAT BioQuest
15
     produced to Plaintiffs an email dated July 15, 2013 that was sent from Travis Jennings, an
16
     Affymetrix scientist, to Steven Yee, Affymetrix’s in-house IP counsel, and Ryan Simon,
17
     Affymetrix’s general counsel. (Doc. No. 212-1, Jennings Decl. ¶ 6.) The email was also
18
     sent to Dr. Jack Diwu, lead scientist and principal for third-party AAT BioQuest, Inc., as a
19
     carbon copy recipient.     (Id. ¶ 7.)   It is undisputed that at the time of that email
20
     communication, AAT was not represented by its own counsel. (Doc. No. 212 at 1, 5.)
21
     Further, Defendants do not assert that AAT was represented by Affymetrix’s in-house
22
     counsel. (Doc. No. 197 at 7 n.2.)
23
           On March 7, 2018, Defendants asserted a claim of privilege as to the July 15, 2013
24
     email in their privilege log and clawed the document back under the terms of the protective
25
     order in this case. (Doc. No. 198-1, Ex. C.) Plaintiffs disputed Defendants’ claim of
26
     privilege as to the document but complied with Defendants’ request to destroy the
27
     document. (Id.)
28

                                                  2
                                                                                 17-cv-01394-H-NLS
 1         On April 20, 2018, the parties filed a one-page joint motion for determination of a
 2   discovery dispute. (Doc. No. 165.) In the joint letter, Plaintiffs challenged Defendants’
 3   assertion of common interest privilege as to the July 15, 2013 email. (Id.) On April 25,
 4   2018, the Court referred the parties’ discovery dispute to the Magistrate Judge. (Doc. No.
 5   166.) On May 23, 2018, the parties filed a joint motion for the determination of a discovery
 6   dispute before the Magistrate Judge. (Doc. No. 186.)
 7         On June 19, 2018, the Magistrate Judge issued an order on the parties’ joint motion,
 8   rejecting Defendants’ assertion of common interest privilege as to the July 15, 2013 email
 9   and granting Plaintiffs’ motion to compel production of the document. (Doc. No. 197 at
10   1, 10.) On July 3, 2018, Defendants filed objections pursuant to Federal Rule of Civil
11   Procedure 72(a) to the Magistrate Judge’s June 19, 2018 order. (Doc. No. 205.) On August
12   6, 2018, the Court held that Defendants failed to establish applicability of the common
13   interest privilege and denied Defendants’ Rule 72(a) objections.          (Doc. No. 259.)
14   Specifically, the Court held that Defendants had failed to show that the communication at
15   issue was made in pursuit of a joint strategy in accordance with some form of agreement.
16   (Id. at 7-9.) In addition, the Court held that the Magistrate Judge did not err in denying
17   Defendants’ assertion of common interest privilege on the basis that AAT was not
18   represented by counsel of its own during the relevant time. (Id. at 9-11.)
19         On October 3, 2018, the parties filed an additional one-page joint motion for
20   determination of a discovery dispute in which Plaintiffs again challenged Defendants’
21   assertion of the common interest privilege as to certain documents. (Doc. No. 292.)
22   Specifically, the parties disputed whether Defendants could invoke the common interest
23   privilege with respect to attorney-client communications Affymetrix shared with third-
24   party AAT after the effective date of a supply and license agreement that Affymetrix and
25   AAT signed in 2014. (Id.) On October 9, 2018, the Court issued an order on the parties’
26   discovery dispute, rejecting Defendants’ assertion of the common interest privilege as to
27   the documents at issue and granting Plaintiffs motion to compel production of the
28   documents. (Doc. No. 297.) In the order, the Court determined that Defendants had failed

                                                  3
                                                                                  17-cv-01394-H-NLS
 1   to meet their burden of establishing applicability of the common interest privilege in light
 2   of the fact that business entity AAT was not represented by counsel during the relevant
 3   time period. (Id. at 5-9.) By the present motion, Defendants move for a stay of the Court’s
 4   October 9, 2018 order requiring production of these documents pending resolution of a
 5   mandamus petition that Defendants will file with the Federal Circuit. 1 (Doc. No. 299-1 at
 6   1-2.)
 7                                                  Discussion
 8   I.      Legal Standards Governing a Motion to Stay Pending Appellate Review
 9           “A stay is not a matter of right . . . . It is instead an exercise of judicial discretion . .
10   . [that] is dependent upon the circumstances of the particular case.” Lair v. Bullock, 697
11   F.3d 1200, 1203 (9th Cir. 2012) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009))
12   (internal quotation marks omitted). In deciding whether to grant a stay pending appeal, a
13   court considers the following four factors: “‘(1) whether the stay applicant has made a
14   strong showing that he is likely to succeed on the merits; (2) whether the applicant will be
15   irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure
16   the other parties interested in the proceeding; and (4) where the public interest lies.’” Nken,
17   556 U.S. at 426 (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)); accord Lair, 697
18   F.3d at 1203. “‘The first two factors . . . are the most critical,’ and the last two steps are
19   reached ‘[o]nce an applicant satisfies the first two factors.” Washington v. Trump, 847
20   F.3d 1151, 1164 (9th Cir. 2017) (quoting Nken, 556 U.S. at 434, 435). “The party
21   requesting a stay bears the burden of showing that the circumstances justify an exercise of
22   that discretion.” Nken, 556 U.S. at 433–34.
23   II.     Analysis
24           A.     Likelihood of Success on the Merits
25           In order to satisfy the first factor, the movant “must make a strong showing that
26
27   1
              The Court notes that although Defendants state in their motion to stay that they will expeditiously
28   file a petition for mandamus review with the Federal Circuit, to date, Defendants have not filed a petition
     with the Federal Circuit. (Doc. No. 299-1 at 2.)

                                                          4
                                                                                               17-cv-01394-H-NLS
 1   success on the merits is likely.” Lair, 697 F.3d at 1204. The Supreme Court has explained
 2   that “[i]t is not enough that the chance of success on the merits be ‘better than negligible.’”
 3   Nken, 556 U.S. at 434. “‘[M]ore than a mere ‘possibility’ of relief is required.’” Id. Thus,
 4   “‘at a minimum,’ a petitioner must show that there is a “substantial case for relief on the
 5   merits.” Lair, 697 F.3d at 1204.
 6         Defendants have failed to make a strong showing of likelihood of success on the
 7   merits on appeal. In order for Defendants to obtain immediate appellate review of the
 8   Court’s privilege determination, Defendants need to show entitlement to a writ of
 9   mandamus. (See Doc. No. 299-1 at 2 (stating that Defendants plan on filing a petition for
10   mandamus review with the Federal Circuit)) The Supreme Court has explained that “[t]he
11   writ of mandamus is an extraordinary remedy[ ] to be reserved for extraordinary
12   situations.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988).
13   In order to establish entitlement to mandamus relief, Defendants, among other
14   requirements, must show that they “‘have no other adequate means to attain the relief he
15   desires—a condition designed to ensure that the writ will not be used as a substitute for the
16   regular appeals process.’” Waymo LLC v. Uber Techs., Inc., 870 F.3d 1350, 1357 (Fed.
17   Cir. 2017) (quoting Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380-81 (2004)).
18   The Federal Circuit has noted that “[a]ppellate courts generally den[y] review of pretrial
19   discovery orders because postjudgment appeals generally suffice to protect the rights of
20   litigants and ensure the vitality of the attorney-client privilege . . . by vacating an adverse
21   judgment and remanding for a new trial in which the protected material and its fruits are
22   excluded from evidence.” Id. at 1357–58 (citations and internal quotation marks omitted).
23   Thus, it is highly unlikely that Defendants will be able to satisfy the “no other adequate
24   means for relief” requirement for obtaining mandamus relief from the Court’s October 9,
25   2018 pretrial discovery order.
26         Defendants argue that immediate relief through mandamus is appropriate for a
27   “particularly injurious or novel privilege ruling.” (Doc. No. 239 at 1.) But in Waymo LLC
28   v. Uber Technologies, Inc., the Federal Circuit recently denied a petition for writ of

                                                    5
                                                                                    17-cv-01394-H-NLS
 1   mandamus and found that the appellant had failed to satisfy the “no other adequate means
 2   for relief” requirement for obtaining mandamus relief even though the appellant argued
 3   that the lower court’s privilege ruling was particularly injurious or novel. See 870 F.3d at
 4   1357-59 (noting that “even if a privilege ruling is particularly injurious or novel, a petition
 5   for writ of mandamus is one of ‘several potential avenues of review’”). Thus, Defendants
 6   are unlikely to obtain mandamus relief even if they characterize the Court’s order as a
 7   “particularly injurious or novel privilege ruling.” 2
 8          Moreover, even if the Federal Circuit were to reach the merits of the privilege issue
 9   in Defendants’ appeal, the Court notes that, as explained in the October 9, 2018 order, the
10   bulk of the case law supports Plaintiffs’ position that the common interest privilege does
11   not apply in these circumstances because AAT was not represented by counsel during the
12   relevant time period. (Doc. No. 297 at 6-7 (citing In re Pac. Pictures Corp., 679 F.3d 1121,
13   1129 (9th Cir. 2012); United States v. Gonzalez, 669 F.3d 974, 978 (9th Cir. 2012); Sec.
14   & Exch. Comm’n v. Aequitas Mgmt., LLC, No. 3:16-CV-438-PK, 2017 WL 6329716, at
15   *3 (D. Or. July 7, 2017), objections overruled sub nom. Sec. & Exch. Comission v.
16   Aequitas Mgmt., LLC, No. 3:16-CV-00438-PK, 2017 WL 6328150 (D. Or. Dec. 11, 2017);
17   Swortwood v. Tenedora de Empresas, S.A. de C.V., No. 13CV362-BTM (BLM), 2014 WL
18   895456, at *4 (S.D. Cal. Mar. 6, 2014); Finisar Corp. v. U.S. Bank Tr. Nat. Ass’n, No. C
19   07-04052 JF (PVT), 2008 WL 2622864, at *4 (N.D. Cal. June 30, 2008); OTR Wheel
20   Eng’g, Inc. v. W. Worldwide Servs., Inc., No. CV-14-085-LRS, 2015 WL 11117150, at *2
21   (E.D. Wash. June 1, 2015); Carl Zeiss Vision Int’l Gmbh v. Signet Armorlite Inc., No. CIV
22   07CV-0894DMS POR, 2009 WL 4642388, at *7 (S.D. Cal. Dec. 1, 2009); In re Teleglobe
23
24   2
             Defendants note that in Waymo, the Federal Circuit granted a stay of the district court’s order
25   pending mandamus review. (Doc. No. 299-1 at 3.) But in making this argument, Defendants misconstrue
     the proper standard for determining whether to grant a stay pending appeal. The proper standard for
26   evaluating a motion for a stay pending review requires a district court to analyze the movant’s likelihood
     of success on the merits, not the movant’s likelihood of obtaining a stay from the appellate court. See
27   Nken, 556 U.S. at 426. With respect to the merits of Defendants’ appeal, as explained above, Defendants
28   are unlikely to be successful in obtaining mandamus relief from the Federal Circuit, particularly in light
     of the Waymo decision.

                                                         6
                                                                                             17-cv-01394-H-NLS
 1   Commc’ns Corp., 493 F.3d 345, 365 (3d Cir. 2007); Restatement (3d) of the Law
 2   Governing Lawyers § 76(1) cmt. d (2000)).) Further, notably, Defendants have failed to
 3   identify any decision where the Ninth Circuit or a district court within the Ninth Circuit
 4   found the common interest privilege applicable even though one of the parties to the
 5   agreement was not represented by counsel. In sum, Defendants have failed to make of
 6   strong showing of likelihood of success on the merits and, thus, have failed to satisfy the
 7   first factor of the four-part test.
 8          B.     Irreparable Injury
 9          The Supreme Court has explained that “simply showing some ‘possibility of
10   irreparable injury,’ fails to satisfy the second factor.” Nken, 556 U.S. at 434–35 (citation
11   omitted). Rather the movant must “show under the second factor that there is a probability
12   of irreparable injury if the stay is not granted.” Lair, 697 F.3d at 1214.
13          Defendants argue that they will be irreparably harmed if a stay is not granted because
14   if the documents at issue are produced to Plaintiffs, there will be no way for Plaintiffs to
15   unlearn the contents of the documents even if Defendants are successful on appeal. (Doc.
16   No. 299-1 at 4.) This is insufficient to establish irreparable injury. The Supreme Court
17   has explained that “postjudgment appeals generally suffice to protect the rights of litigants
18   and ensure the vitality of the attorney-client privilege. Appellate courts can remedy the
19   improper disclosure of privileged material in the same way they remedy a host of other
20   erroneous evidentiary rulings: by vacating an adverse judgment and remanding for a new
21   trial in which the protected material and its fruits are excluded from evidence.” Mohawk
22   Indus., Inc. v. Carpenter, 558 U.S. 100, 109 (2009); accord Waymo, 870 F.3d at 1357-58.
23   Defendants fail to adequately explain why any potential harm resulting from the production
24   of the documents at issue could not be remedied by a later order excluding those documents
25   from evidence if Defendants are successful on appeal. As a result, Defendants have failed
26   to make a sufficient showing of irreparable injury absent a stay, and, thus, have failed to
27   satisfy the second factor of the four-part test.
28   ///

                                                    7
                                                                                  17-cv-01394-H-NLS
 1                                                Conclusion
 2          In sum, Defendants have failed to satisfy the first factor and the second factor of the
 3   four-part test for obtaining a stay pending appellate review. As such, Defendants have
 4   failed to establish entitlement to a stay pending appellate review, and the Court, exercising
 5   its sound discretion, denies Defendants’ request for a stay. 3 See Nken, 556 U.S. at 434,
 6   435 (explaining that the first two factors of the four-part test “are the most critical” and that
 7   a court need not reach the last two factors if the movant has not satisfied the first two
 8   factors); Washington, 847 F.3d at 1164 (same).
 9          IT IS SO ORDERED.
10   DATED: October 26, 2018
11
                                                         MARILYN L. HUFF, District Judge
12                                                       UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
     3
            In their motion, Defendants request, in the event that the Court denies their motion to stay, a 14-
26   day extension of the deadline to produce the documents at issue, moving the production deadline to
     November 6, 2018. (Doc. No. 299-1 at 2.) On October 11, 2018, when the Court took the motion under
27   submission, the Court also granted Defendants an extension of time, moving the production deadline for
28   the documents at issue to November 6, 2018. (Doc. No. 302 at 2.) As a result, Defendants’ request for
     an extension of time is now moot.

                                                         8
                                                                                             17-cv-01394-H-NLS
